Citation Nr: 0505920	
Decision Date: 03/03/05    Archive Date: 03/15/05

DOCKET NO.  03-29 082A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
condition, to include post-traumatic stress disorder (PTSD) 
and major depression.

REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

S. Bush, Associate Counsel




INTRODUCTION

The veteran served on active duty from October 1966 to July 
1968, including service in Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2002 rating decision issued by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Louisville, Kentucky which denied the veteran's claim of 
entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and major depression.  


FINDING OF FACT

Competent medical evidence indicates that an acquired 
psychiatric disability, to include PTSD and major depression, 
does not currently exist


CONCLUSION OF LAW

An acquired psychiatric disorder, to include PTSD and major 
depression, was not incurred in or aggravated by active 
military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

The veteran is seeking entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and major 
depression.

In the interest of clarity, the Board will review the 
applicable law and regulations, briefly describe the factual 
background of this case, and then proceed to analyze the 
claim and render a decision.

The Veterans Claims Assistance Act 

The Board has given consideration to the VCAA, Pub. L. No. 
106-475, 114 Stat. 2096 (2000) [codified as amended at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107].  The VCAA eliminated 
the former statutory requirement that claims be well 
grounded.  Cf. 38 U.S.C.A. § 5107(a) (West 1991).  The VCAA 
includes an enhanced duty on the part of VA to notify a 
claimant as to the information and evidence necessary to 
substantiate a claim for VA benefits.  The VCAA also 
redefines the obligations of VA with respect to its statutory 
duty to assist claimants in the development of their claims.  
See 38 U.S.C.A. §§ 5103, 5103A (West 2002).  Regulations 
implementing the VCAA have been enacted.  See 66 Fed. Reg. 
45,630 (Aug. 29, 2001) [codified as amended at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a)].  

The VCAA is applicable to all claims filed on or after the 
date of enactment, November 9, 2000, or filed before the date 
of enactment and not yet final as of that date.  Except for 
provisions pertaining to claims to reopen based upon the 
submission of new and material evidence, which are not at 
issue here, the implementing regulations are also effective 
November 9, 2000.  The VCAA is accordingly applicable to this 
case.  See Holliday v. Principi, 14 Vet. App. 280 (2000) [the 
Board must make a determination as to the applicability of 
the various provisions of the VCAA to a particular claim].  

The Board has carefully considered the provisions of the VCAA 
and the implementing regulations in light of the record on 
appeal, and for reasons expressed immediately below finds 
that the development of this issue has proceeded in 
accordance with the provisions of the law and regulations.

The VCAA alters the legal landscape in three distinct ways:  
standard of review, notice and duty to assist.  The Board 
will now address these concepts within the context of the 
circumstances presented in this case.  



Standard of review

After the evidence has been assembled, it is the Board's 
responsibility to evaluate the entire record.  See 38 
U.S.C.A. § 7104(a) (West 2002).  When there is an approximate 
balance of evidence regarding the merits of an issue material 
to the determination of the matter, the benefit of the doubt 
in resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2004).  In 
Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the United 
States Court of Appeals for Veterans Claims (the Court) 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in 
order to prevail."  To deny a claim on its merits, the 
preponderance of the evidence must be against the claim.  
Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing 
Gilbert, 1 Vet. App. at 54.

Notice 

The VCAA requires VA to notify the claimant and the 
claimant's representative, if any, of any information, and 
any medical or lay evidence not previously provided to the 
Secretary that is necessary to substantiate the claim.  As 
part of the notice, VA is to specifically inform the claimant 
and the claimant's representative, if any, of which portion, 
if any, of the evidence is to be provided by the claimant and 
which part, if any, VA will attempt to obtain on behalf of 
the claimant.  See 38 U.S.C.A. § 5103 (West 2002); see also 
Quartuccio v. Principi, 16 Vet. App. 183 (2002) [a letter 
from VA to an appellant describing evidence potentially 
helpful to the appellant but not mentioning who is 
responsible for obtaining such evidence did not meet the 
standard erected by the VCAA].

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the veteran was 
notified by the May 2003 statement of the case (SOC) and the 
August 2003 supplemental statement of the case (SSOC) of the 
pertinent law and regulations, of the need to submit 
additional evidence on his claim and of the particular 
deficiencies in the evidence with respect to his claim. 

More significantly, a letter was sent to the veteran in April 
2002 which was specifically intended to address the 
requirements of the VCAA.  That letter detailed the evidence 
needed to substantiate a claim for service connection 
generally and PTSD specifically, with particular examples of 
the types of evidence that would satisfy his claim.  The 
veteran was told that the RO had requested the veteran's 
service medical records, service personnel records, 
confirmation of military service and VA treatment records.  
The letter also detailed the evidence already of record.  
Thus, the April 2002 letter not only notified the veteran of 
the evidence already of record, but also notified him 
specifically of the additional evidence that was needed in 
his case.

Based on the above record, the Board concludes that the 
veteran has been amply and correctly informed of what is 
required of him and of VA in connection with his claim.

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. § 
5103 (West 2002); 38 C.F.R. § 3.159(b)(1) (2004).  In the 
April 2002 letter, the RO informed the veteran that the RO 
would help him get "medical records, employment records, or 
records from other Federal agencies," but that he must 
provide enough information about these records so that they 
could be requested on his behalf.  The RO also advised the 
veteran that a VA medical examination would be provided if it 
was necessary to make a decision in his claim.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002); 
38 C.F.R. § 3.159(b)(1) (2004).  The April 2002 letter 
informed the veteran that "if there are private medical 
records that would support your claim, you can complete the 
enclosed VA Form 21-4142, Authorization and Consent to 
Release Information to the Department of Veterans Affairs, 
and we will request those records for you."  The letter 
further explained that the veteran could also obtain the 
records and send them to the RO, and that it was ultimately 
the veteran's responsibility to make sure the RO receives 
private evidence.

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002); 38 C.F.R. § 
3.159(b)(1) (2004).  The April 2002 letter asked the veteran 
to "Send us the evidence we need as soon as possible."  The 
Board believes that this request substantially complies with 
the requirements of 38 C.F.R. § 3.159 (b) in that it informed 
the veteran that he could submit or identify evidence other 
than what was specifically requested by the RO.

The Board finds that the April 2002 letter properly notified 
the veteran of the information, and medical or lay evidence, 
not previously provided to VA that is necessary to 
substantiate the claim, and it properly indicated which 
portion of that information and evidence is to be provided by 
the veteran and which portion the Secretary would attempt to 
obtain on behalf of the veteran.  The Board notes that even 
though the letter requested a response within 30 days, it 
also expressly notified the veteran that he had one year to 
submit the requested information and/or evidence, in 
compliance with 38 U.S.C.A. § 5103(b) [evidence must be 
received by the Secretary within one year from the date 
notice is sent].  That one year period has since elapsed.  

The Board notes that the fact that the veteran's claim was 
adjudicated by the RO in June 2002, prior to the expiration 
of the one-year period following the April 2002 notification 
to the veteran of the evidence necessary to substantiate his 
claim, does not render the RO's notice invalid or inadequate.  
The recently enacted Veterans Benefits Act of 2003, Pub. L. 
No. 108-183, § 107, 117 Stat. 2651, ___ (Dec. 16, 2003) [to 
be codified at 38 U.S.C. §  ____], made effective from 
November 9, 2000, specifically addresses this matter and 
provides that nothing in paragraph (1) of 38 U.S.C.A. § 5103 
shall be construed to prohibit VA from making a decision on a 
claim before the expiration of the one-year period referred 
to in that subsection.

One final comment regarding notice is in order.  A review of 
the record reveals that the veteran was provided notice of 
the VCAA in April 2002, prior to the initial adjudication of 
this claim by rating decision in June 2002.  Therefore, there 
is no prejudice to the veteran in proceeding to consider the 
claim on the merits.  
See Bernard v. Brown, 4 Vet. App. 384 (1993).

Based on this procedural history, the Board finds that the 
veteran was notified properly of his statutory rights.

Duty to assist

In general, the VCAA provides that VA shall make reasonable 
efforts to assist a claimant in obtaining evidence necessary 
to substantiate a claim for VA benefits, unless no reasonable 
possibility exists that such assistance would aid in 
substantiating the claim.  The law provides that the 
assistance provided by VA shall include providing a medical 
examination or obtaining a medical opinion when such an 
examination or opinion is necessary to make a decision on the 
claim.  An examination is deemed "necessary" if the record 
does not contain sufficient medical evidence for VA to make a 
decision on the claim.  See 38 U.S.C.A. § 5103A (West 2002); 
38 C.F.R. § 3.159 (2004).   

The Board finds that reasonable efforts have been made to 
assist the veteran in obtaining evidence necessary to 
substantiate his claim, and that there is no reasonable 
possibility that further assistance would aid in 
substantiating it.  
In particular, the RO has obtained the veteran's service 
medical records and VA treatment records.  The veteran was 
provided a VA medical examination in July 2003, the results 
of which will be referred to below.  The report of the 
medical examination reflects that the examiner reviewed the 
veteran's medical records, recorded his past medical history, 
noted his current complaints, conducted a physical 
examination and rendered appropriate diagnoses and opinions.

Although the October 2003 substantive appeal lacks clarity, 
the veteran appears to assert that that his July 2003 VA 
examination was inadequate because the examiner was a student 
of someone who has previously examined him.  He stated the 
examiner was biased, and that allowing the examiner to 
evaluate him was an "obvious 'conflict of interest' 
exercise."  The veteran also disagreed with alleged 
implications in the July 2003 report of examination that he 
was "some irresponsible street like [sic] drug addict just 
for the drugs only."    

The Court has held that the statutory duty to assist requires 
a thorough and contemporaneous medical examination that is 
sufficient to ascertain the current level of disability.  See 
Floyd v. Brown, 9 Vet. App. 88 (1996).  The 12 page report of 
the July 2003 examination shows that the examiner conducted a 
thorough examination, taking into consideration the veteran's 
entire medical and social history, including past alcohol and 
drug abuse.  There is no indication that the examiner's 
opinion was in any way biased or that the examination is 
otherwise inadequate. 

With respect to the veteran's contention that the July 2003 
VA examiner was biased, there is no objective evidence to 
support that contention.  The examination report, indeed, is 
a model of professionalism.  Moreover, there is no indication 
that the examiner was influenced by anyone other that the 
veteran himself.  

The veteran's history of drug and alcohol abuse is well 
documented in the record.
Moreover, the veteran himself reported a history of alcohol 
and drug abuse to the examiner, who diagnosed a history of 
polysubstance abuse but did not make further negative 
implications.  The examiner's reference to the veteran's 
substance abuse problems appears to be objective and 
consistent with other evidence of record, including the 
veteran's own self report.  The Board does not discern any 
exaggeration or judgmental attitude on the part of the 
examiner.        

In short, the veteran is not qualified or competent to 
evaluate the sufficiency of his own physical examination.  It 
is now well established that laypersons without medical 
training, such as the veteran, are not competent to comment 
on medical matters.  See Espiritu v. Derwinski, 2 Vet. App. 
492, 494-5 (1992); see also 
38 C.F.R. § 3.159 (a)(1) [competent medical evidence means 
evidence provided by a person who is qualified through 
education, training, or experience to offer medical 
diagnoses, statements, or opinions].  The veteran's 
unhappiness with the results of the examination is not cause 
for the Board to order another examination.  The veteran has 
had ample opportunity to add to the record competent medical 
evidence which is supportive of his claim, and he has not 
chosen to do so.  

The Board finds, therefore, that the report of the July 2003 
examination is adequate for determining service connection, 
and that remand of this issue to obtain an additional 
examination is not appropriate.

The veteran submitted VA Form 21-028 in November 2002, 
detailing a number of stressors from his service in Vietnam.  
The RO did not submit this stressor statement to the U.S. 
Armed Services Center for Unit Records Research (CURR) for 
verification.  However, as explained below the medical 
evidence indicates that the veteran does not have PTSD.  
Under such circumstances, verification of claimed stressors 
would be a useless exercise.  

The veteran has been accorded appropriate opportunity to 
present evidence and argument in support of his claim.  See 
38 C.F.R. § 3.103 (2004).  Neither the veteran or his 
representative has indicated the existence of any other 
evidence that is relevant to his appeal.  

In short, the Board has carefully considered the provisions 
of the VCAA in light of the record on appeal, and for the 
reasons expressed above finds that the development of the 
claim has been consistent with the provisions of the VCAA.  
Accordingly, the Board will proceed to a decision on the 
merits as to the issue on appeal.

Pertinent law and regulations

Service connection - in general

In general, service connection may be granted for disability 
or injury incurred in or aggravated by active military 
service.  38 U.S.C.A. § 1110 (West 2002); 
38 C.F.R. § 3.303 (2004).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  The determination as to whether these requirements 
are met is based on an analysis of all the evidence of record 
and the evaluation of its credibility and probative value.  
See Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Personality disorders are deemed to be congenital or 
developmental abnormalities and are not considered to be 
disabilities for the purposes of service connection. 
See 38 C.F.R. §§ 3.303(c), 4.9, 4.127 (2004); see also Winn 
v. Brown, 8 Vet. App. 510, 516 (1996), and cases cited 
therein.

Service connection - PTSD

A specific VA regulation applies to PTSD claims.  In order 
for service connection to be awarded for PTSD, three elements 
must be present: (1) a current medical diagnosis of PTSD; (2) 
credible supporting evidence that a claimed in-service 
stressor actually occurred; and (3) medical evidence of a 
causal nexus between the current PTSD symptomatology and the 
claimed in-service stressor.  38 C.F.R. § 3.304(f) (2004); 
Moreau v. Brown, 9 Vet. App. 389 (1996).

Service connection and substance abuse

The Board additionally notes that no compensation shall be 
paid if a disability is the result of a veteran's own willful 
misconduct, including the abuse of alcohol and drugs.  See 38 
U.S.C.A. § 105 (West 2002); 38 C.F.R. §§ 3.1(n), 3.301 
(2004); see also VAOPGPREC 2-97 (1997).



Factual background

As noted above, the veteran served on active duty from 
October 1966 to July 1968.  
His service medical records are pertinently negative.  There 
is no relevant evidence for approximately 15 years after 
service.

S.J.C., M.S.W., examined the veteran in June 1984.  He noted 
that the veteran was first admitted for inpatient treatment 
in March 1984 at the Lynwood facility in Augusta, Georgia.  
After a detailed history, S.J.C. assessed that "the veteran 
has suffered from and is still in the process of working 
through" PTSD.  His treatment plan was to further evaluate 
the veteran to determine the presence of PTSD.  

VA outpatient records from the VAMC in Lexington showed the 
veteran presented as a new patient in June 1984.  He was 
referred for a psychiatry consult, where the impression was 
"major depression by history."  Further treatment records 
contain three diagnoses of PTSD made by I.R.W., L.C.S.W., in 
July 2001, M.C., M.D., in January 2002 and J.W.A., M.D., 
Ph.D., in October 2002.  

The veteran presented for a VAMC Lexington Mental Health 
Clinic assessment in March 2002 by Drs. S.L. and J.M.F., III 
after being referred for "'PTSD problems.'"  The doctors 
noted that "all of the psychologists and interns at this 
case conference unanimously concurred with the diagnostic 
conclusions of the PCT Treatment Team, including diagnoses of 
Polysubstance Abuse and Antisocial Personality Disorder, and 
the conclusion that [the veteran] does not evidence signs of 
PTSD."  Their assessment was "rule out PTSD symptoms".  In 
August 2002, P.K.C., P.A.C. and G.V.T., M.D., assessed the 
veteran with "polysubstance abuse, rule out Generalized 
Anxiety Disorder" (GAD).

The veteran presented for a VA examination in July 2003.  The 
examiner, H.V., Ph.D., reviewed the veteran's claims folder.  
Dr. H.V. took a detailed history from the veteran.  Dr. H.V. 
considered the possibility of GAD, but ruled such out.  The 
final assessment was "adjustment disorder with mixed 
emotional features, chronic.  History of poly-substance 
abuse, currently endorsing abuse of hydrocodone two or three 
times a week."  He commented on the conflicting PTSD 
diagnoses from the past: "there are medical reports in the 
claims file to account for this long term personal, 
psychiatric history and behavioral problems that indicate the 
diagnosis of polysubstance abuse and antisocial disorder is 
more accurate."  

Analysis

The veteran seeks service connection for an acquired 
psychiatric disorder, to include PTSD and major depression.

Discussion

As discussed above, in order to establish service connection 
for the claimed disorder, there must be (1) medical evidence 
of a current disability; (2) evidence of the in-service 
incurrence or aggravation of a disease or injury; and (3) 
medical evidence of a nexus between (1) and (2).  See 
Hickson, supra.

With respect to Hickson element (1), current disability, 
there are of record numerous psychiatric diagnoses, to 
include multiple diagnoses of PTSD.

By law, the Board is obligated under 38 U.S.C. § 7104(d) to 
analyze the credibility and probative value of all evidence, 
account for the evidence which it finds to be persuasive or 
unpersuasive, and provide reasons for its rejection of any 
material evidence favorable to the veteran.  See e.g. Eddy v. 
Brown, 9 Vet. App. 52 (1996); Meyer v. Brown, 9 Vet. App. 425 
(1996); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  However, 
the Board may not reject medical opinions based on its own 
medical judgment.  See Colvin v. Derwinski, 1 Vet. App. 171, 
175 (1991)

In evaluating the probative value of competent medical 
evidence, the Court has stated, in pertinent part:

The probative value of medical opinion evidence is based 
on the medical expert's personal examination of the 
patient, the physician's knowledge and skill in 
analyzing the data, and the medical conclusion that the 
physician reaches. . . . As is true with any piece of 
evidence, the credibility and weight to be attached to 
these opinions [are] within the province of the 
adjudicators; . . .

See Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).

The Board may appropriately favor the opinion of one 
competent medical authority over another.  See Owens v. 
Brown, 7 Vet. App. 429, 433 (1995); Wensch v. Principi, 15 
Vet. App. 362, 367 (2001).

The Board finds that the VAMC assessments of PTSD made by 
I.R.W., L.C.S.W., in July 2001, M.C., M.D., in January 2002 
and J.W.A., M.D., Ph.D., in October 2002 have little or no 
probative value.  The VAMC physicians gave no explanation in 
support of their diagnoses, but instead indicated that PTSD 
existed after a short consultation with the veteran as to his 
symptomatology.  The Court has held on a number of occasions 
that a medical opinion premised upon an unsubstantiated 
account is of no probative value.  See, e.g., Reonal v. 
Brown, 5 Vet. App. 458, 460 (1993); Moreau v. Brown, 9 Vet. 
App. 389, 395-396 (1996); Swann v. Brown, 
5 Vet. App. 229, 233 (1993).  

The Board affords greater probative value to the more recent, 
and more thorough, March 2002 opinion by Drs. S.L. and 
J.M.F., III and the opinion of the July 2003 VA examiner.  
These reports appear to have been based on a thorough review 
of the claims folder and give detailed reasons as to why the 
veteran does not suffer from PTSD.  Specifically, the July 
2003 medical opinion went into a detailed discussion as to 
the reasons the previous diagnoses of PTSD were unfounded, 
emphasizing that the previous diagnoses of PTSD were "not 
consistent with this veteran's symptoms and behavior." 

In short, the Board places greater weight of probative value 
on the March 2002 VA physicians' opinions and the July 2003 
VA examiner's opinion, which specifically rued out PTSD as a 
diagnoses after thorough evaluation of the record.  

To the extent that the veteran himself is attempting to 
provide medical evidence concerning the existence of PTSD, it 
is now well established that an opinion of a person without 
medical training or experience on medical matters such as 
diagnosis and etiology is entitled to no weight of probative 
value.  See Espiritu, supra.

As discussed in the law and regulations section above, it is 
now well-settled that in order to be considered for service 
connection, a claimant must first have a disability.  See 
Rabideau v. Derwinski, 2 Vet. App. 141, 143 (1992); Gilpin v. 
Brown, 155 F.3d 1353 (Fed. Cir. 1998) [service connection may 
not be granted unless a current disability exists].  In the 
absence of any current diagnosis of PTSD, service connection 
may not be granted for such.  Hickson element (1) has not 
been met in regards to PTSD.

Turning to the matter of the existence of major depression, 
the record is devoid of such a diagnosis.  In June 1984, 
there was a reference to "major depression by history".  
This does not amount to a diagnosis and in any event major 
depression has not been identified in the intervening two 
decades.

The July 2003 VA examination identified polysubstance abuse 
and antisocial personality disorder.  As was discussed in the 
law and regulations section above, service connection may not 
be granted for either problem.  Perhaps recognizing this, the 
veteran has emphatically denied the existence of either.  See 
his October 2003 substantive appeal.  In any event, the point 
is moot since service connection cannot be granted under any 
circumstances.

Hickson element (1) has, however, been satisfied with the 
July 2003 diagnosis of adjustment disorder with mixed 
emotional features, chronic.  This is an acquired psychiatric 
disability for which service connection may be granted.  See 
38 C.F.R. § 4.130, Diagnostic Code 9440 (2004).  As discussed 
above, the Board places great weight of probative value on 
the thorough, twelve page report of the July 2003 
examination, which takes into account the veteran's entire 
medical history.
Hickson element (1) is met to that extent only.

With respect to Hickson element (2), in-service incurrence or 
aggravation of a disease or injury, the service medical 
records are negative for any complaints, diagnoses, or 
treatment for adjustment disorder in service.  On both the 
veteran's entrance examination in July 1966 and his 
separation examination in July 1968, the veteran checked 
"no" when asked if he had or has ever had depression or 
excessive worry.  Moreover, the veteran did not seek 
treatment for psychiatric problems until approximately 15 
years after service.  Hickson element (2) has therefore not 
been met, and the claim fails on that basis alone.

With respect to Hickson element (3), medical nexus, there is 
no competent medical evidence which attributes the veteran's 
chronic adjustment disorder to his military service.  Rather, 
there is evidence throughout the record which indicates the 
veteran's psychiatric problems may be related to alcohol and 
drug use, which as discussed above are not compensable.  To 
the extent that the veteran himself ascribes his current 
problems to his military service, as discussed above his lay 
opinion is entitled to no weight of probative value.  See 
Espiritu, supra.  Element (3) has therefore also not been 
met.
 
Conclusion

In conclusion, for the reasons and bases expressed above the 
Board finds that the preponderance of the evidence is against 
the veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder, to include PTSD and major 
depression.  Therefore, despite arguments by the veteran's 
representative, the benefit of the doubt rule is not for 
application because the evidence is not in relative 
equipoise.  The benefit sought on appeal is accordingly 
denied.




	(CONTINUED ON NEXT PAGE)





ORDER

Entitlement to service connection for an acquired psychiatric 
disorder, to include PTSD and major depression, is denied.



	                     
______________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


